Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 30, 2007







Petition for
Writ of Mandamus Denied and
Memorandum Opinion filed October 30, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00678-CV
____________
 
IN RE TED LAWRENCE ROBERTSON, Relator
 
 

 
ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R A N D U M   O P I N I O N
Ted Lawrence Robertson, acting pro se as relator, has filed
a petition for writ of mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon
2004).  In the petition, relator requests this court to direct the 247th and/or
312th District Court(s) of Harris County, Texas to vacate a default judgment
and protective order issued in Cause No. 2001-35725 on August 15, 2001. 
Relator has not established his entitlement to mandamus
relief.  Accordingly, we deny relator=s petition for
writ of mandamus.                                          
PER CURIAM
 
Petition Denied and Memorandum Opinion filed October
30, 2007.
Panel consists of Chief Justice Hedges and Justices
Anderson and Frost.
Do Not Publish B Tex. R. App. P. 47.2(b).